THE MERGER FUND VL July 10, 2009 Dear Fellow Shareholder: The Merger Fund VL had another solid quarter.In the three months ended June 30, the Fund’s NAV rose from $10.30 to $10.57, a gain of 2.6%.For the first half of 2009, the Fund was up 7%, above our rate-of-return objectives.Since inception in May of 2004, the Fund has compiled one of the best track records in the mutual fund industry. Although M&A activity ran at depressed levels last quarter, investors in The Merger Fund VL have come to understand that the most important driver of the Fund’s performance in any given period is the success or failure of the deals in which we have previously invested.On that score, the June quarter was a good one for us.Only three of the Fund’s holdings showed meaningful losses, and in two of these situations the outcome has yet to be fully written.Twenty-three of the Fund’s holdings posted meaningful gains last quarter, leaving us with an unusually favorable eight-to-one ratio of winners to losers. With respect to newly announced transactions, arbitrage spreads—the per-share profit to be made if the deal goes through—have recently run the gamut from excessively tight relative to the risks involved to surprisingly generous.Fortunately, enough proposed takeovers have fallen into the latter category to allow our portfolio-management team to stay busy. Better than a Poke in the Eye After millions of dollars in legal fees, scores of depositions and thousands of pages of subpoenaed documents, the litigation phase of the Huntsman saga finally came to an end last month.Huntsman had previously settled with Hexion Specialty Chemicals and its parent, Apollo Management, following a ruling by the Delaware Chancery Court that Hexion had violated the terms of its merger agreement with Huntsman by failing to use its reasonable best efforts to complete the $6.2 billion leveraged buyout.Under that settlement, reached in December, Hexion and Apollo agreed to make cash payments to Huntsman totaling $750 million.Apollo also agreed to purchase $250 million in new Huntsman convertible bonds carrying a below-market interest rate.But Huntsman had other litigation targets in its sights. The same day that Huntsman won its legal victory in Delaware, the company filed suit in Texas against the two investment banks, Credit Suisse and Deutsche Bank, that had originally agreed to finance the ill-fated buyout.Although all of the conditions to the funding commitment had apparently been met last fall, including the delivery of a solvency opinion stating that the combined entity would be financially viable, the banks, who faced billions in losses on loans that would immediately be underwater, refused to fund the deal.By filing its lawsuit in state court in Texas, Huntsman sought a huge tactical advantage:The case would be decided by a jury, not a judge, and over the years Texas juries had shown themselves to be plaintiff-friendly.It was a Texas jury, for example, that years earlier had awarded $10 billion to Pennzoil, which had claimed “tortious interference” by Texaco in a contested takeover of Getty Oil.Huntsman filed the same claim against Credit Suisse and Deutsche Bank. The banks, naturally, did all they could to have the Texas litigation dismissed.But in March of this year, a district court judge ruled in favor of Huntsman on most of its claims, clearing the way for the jury trial to proceed.As the mid-June trial date approached, both sides held firm.A week into the trial, however, the parties announced a settlement.Credit Suisse and Deutsche Bank agreed to pay Huntsman $632 million in cash and, in addition, provide the company with $1.1 billion in low-cost loans. Although the dollar value of the twin settlements with Hexion/Apollo and the banks falls far short of the cost of the failed buyout to Huntsman’s shareholders, including The Merger Fund VL, the cash infusions and favorable debt financing have significantly strengthened the company’s balance sheet.Huntsman’s intermediate-term viability now seems assured, meaning that the company should be able to hold its own until global demand for specialty chemicals shows a meaningful recovery.Huntsman was the Fund’s best-performing holding last quarter.We don’t normally maintain positions for such an extended period after a broken deal, but in this case it appears to have been the right thing to do. Shareholder
